FILED IN COURT OF APPEALS
 ia-/5-ooj23-c£               12th Court of Appeals District

                                                               *-3-l-A&%
                      VkL                      '




   I   C\±y\   IQ£                                               vCg   ArVvoA
             \ J . r ._ i ,
1 Wig \qCL apa \A\oftv\eA Y>u 6e>/efo\


:\g.CXp\ WxA iWsA W&Je. C^V^ P^\s?A ^O-V ^1 HA ^AM^-Ae
T\r\A - rrwNV.cWVtA fcs&A ctA.A \ ^ ^i-Vv \oa- aVVooJeQ
      a_ CPorg.\ -\o VWfw\v\s CnunA Qt W\.u   jVyd lorte/A



nxW.V acW 3L Ca/x -Wai X c\^ v^WoV AVecV\Q\.

^g. c\c^-\OCX's.                               :
                                           l-A     V^ Ar
                                                           fy
                                        P0l\(\ v^Vpx UVS.)W\
                               XINGTON KY *«S

                           9   MAY 201S PI
Twelfth Court of Appeals
 1517 West Front Street
        Suite 354
   Tyler, Texas 75702
Chief Justice                                                                                                                   Clerk
James T.Worthen                                                                                                                 Cathy S. Lusk

                                                 Twelfth Court of Appeals
Justices                                                                                                                        Chief Staff Attorney
Brian Hoyle                                                                                                                     Margaret Hussey
Greg Neeley




           May 13, 2015


           Judge Teresa Drum                                                 Mr. Chris B. Martin
           294th District Court                                              District Attorney
           301 Courthouse                                                    Van Zandt County
           121 East Dallas Street                                            400 South Buffalo
           Canton, TX 75103                                                  Canton, TX 75103
           * DELIVERED VIA E-MAIL *                                          * DELIVERED VIA E-MAIL *


           Wesley S. Anglin
           #228919
           3-DU-03L
           200 Road to Justice
           West Liberty, KY 41472

           RE:        Case Number:                            12-15-00122-CR
                      Trial Court Case Number:                W09-0327

           Style: In Re: Wesley S. Anglin

           You are hereby notified that in the above-described case, the following decision and order was
           this day made and entered by this Court:

           "THIS DAY came on to be considered Relator's Motion to Proceed In Forma Pauperis herein;
           and the same being inspected, it is ORDERED that said motion be, and hereby is, GRANTED."

           Very truly yours,

           CATHY S. LUSK, CLERK



           By: MmsL MoM
                Katrina McClenny, Chief DepuW Clerk




                            1517 West Front Street • Suite 354 • Tyler, TX75702 • Tel: 903-593-8471 • Fax: 903-593-2193
    ServingAnderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van
                                                                 Zandt and Wood Counties
                                                          http://www.txcourts.gov/12thcoa.aspx
         /fl ~~N


Twelfth Court of Appeals
 i 517 w est Front Street
        Suite 354
   Tyler, [i.xAS 75702




                                 •i




                            CJ3AI3D3y
Chief Justice                                                                                                                Clerk
James T.Worthen                                                                                                              Cathy S.Lusk

                                               Twelfth Court of Appeals
Justices                                                                                                                     Chief Staff Attorney
Brian Hoyle                                                                                                                  Margaret Hussey
Greg Neeley




           May 11,2015


           Judge Teresa Drum                                               Mr. Chris B. Martin
           294th District Court                                            District Attorney
           301 Courthouse                                                  Van Zandt County
           121 East Dallas Street                                          400 South Buffalo
           Canton, TX 75103                                                Canton, TX 75103
           * DELIVERED VIA E-MAIL *                                        * DELIVERED VIA E-MAIL *


           Wesley S. Anglin
           #228919
           3-DU-03L
           200 Road to Justice
           West Liberty, KY 41472

           RE:      Case Number:                           12-15-00122-CR
                    Trial Court Case Number:               W09-0327


           Style:   In Re: Wesley S. Anglin

           Relator's Petition for Writ of Mandamus has this day been received and filed in the above-
           referenced case.


           The above referenced petition fails to comply with the requirements of Tex. R. App. P. 52.2,
           52.3(a), (b), (c), (d)(2), (e), (f), (h), (j) and 52.7 and Tex. R. App. P. 52.7.

           Very truly yours,

           CATHY S. LUSK, CLERK



           By: KfffolM. Mfi&i
              Katrina McClenny, Chief Deputy Clerk




                          1517 West Front Street • Sutte354 • Tyler, TX 75702 • Tel: 903-593-8471 • Fax: 903-593-2193
  Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston,Nacogdoches, Rains, Rusk, Sabine,SanAugustine, Shelby,Smith, Trinity, Upshur, Van
                                                              Zandt and Wood Counties
                                                       http://www.txcourts.gov/12thcoa.aspx